
	
		I
		111th CONGRESS
		2d Session
		H. R. 4521
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Markey of
			 Massachusetts (for himself and Mr. Van
			 Hollen) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to agree to
		  requests by lessees to amend certain oil and gas leases issued for Central and
		  Western Gulf of Mexico tracts, to incorporate price thresholds applicable to
		  royalty suspension provisions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Royalty Relief for American Consumers
			 Act of 2010.
		2.Price thresholds
			 for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract during the period of January 1, 1998, through December 31,
			 1999, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2010. Existing lease provisions
			 shall prevail through September 30, 2010.
		3.Eligibility for
			 new leases and the transfer of leases; conservation of resources fees
			(a)Issuance of New
			 Leases
				(1)In
			 generalThe Secretary shall not issue any new lease that
			 authorizes the production of oil or natural gas in the Gulf of Mexico under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person
			 described in paragraph (2) unless—
					(A)the person has
			 renegotiated each covered lease with respect to which the person is a lessee,
			 to modify the payment responsibilities of the person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
					(B)the person
			 has—
						(i)paid
			 all fees established by the Secretary under subsection (b) that are due with
			 respect to each covered lease for which the person is a lessee; or
						(ii)entered into an
			 agreement with the Secretary under which the person is obligated to pay such
			 fees.
						(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
					(A)is a lessee
			 that—
						(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
						(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
						(B)any other person
			 or entity who has any direct or indirect interest in, or who derives any
			 benefit from, a covered lease.
					(3)Multiple
			 lessees
					(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
					(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
					(b)Conservation of
			 Resources Fees
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of the Interior by regulation shall establish—
					(A)a conservation of
			 resources fee for producing Federal oil and gas leases in the Gulf of Mexico;
			 and
					(B)a conservation of
			 resources fee for nonproducing Federal oil and gas leases in the Gulf of
			 Mexico.
					(2)Producing lease
			 fee termsThe fee under paragraph (1)(A)—
					(A)subject to
			 subparagraph (C), shall apply to covered leases that are producing
			 leases;
					(B)shall be set at $9
			 per barrel for oil and $1.25 per million Btu for gas, respectively, in 2005
			 dollars; and
					(C)shall apply only
			 to production of oil or gas occurring—
						(i)in
			 any calendar year in which the arithmetic average of the daily closing prices
			 for light sweet crude oil on the New York Mercantile Exchange (NYMEX) exceeds
			 $34.73 per barrel for oil and $4.34 per million Btu for gas in 2005 dollars;
			 and
						(ii)on
			 or after October 1, 2010.
						(3)Nonproducing
			 lease fee termsThe fee under paragraph (1)(B)—
					(A)subject to
			 subparagraph (C), shall apply to leases that are nonproducing leases;
					(B)shall be set at
			 $3.75 per acre per year in 2005 dollars; and
					(C)shall apply on and
			 after October 1, 2010.
					(4)Treatment of
			 receiptsAmounts received by the United States as fees under this
			 subsection shall be treated as offsetting receipts.
				(c)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.),
			 unless—
				(1)the lessee or
			 other person has—
					(A)renegotiated all
			 covered leases of the lessee or other person; and
					(B)entered into an
			 agreement with the Secretary to modify the terms of all covered leases of the
			 lessee or other person to include limitations on royalty relief based on market
			 prices that are equal to or less than the price thresholds described in clauses
			 (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1337(a)(3)(C)); or
					(2)the lessee or
			 other person has—
					(A)paid all fees
			 established by the Secretary under subsection (b) that are due with respect to
			 each covered lease for which the person is a lessee; or
					(B)entered into an
			 agreement with the Secretary under which the person is obligated to pay such
			 fees.
					(d)DefinitionsIn
			 this section—
				(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
					(A)in existence on
			 the date of enactment of this Act;
					(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
					(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
					(2)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				
